DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites “a material forming the magnetic metal layer” in lines 1-2. This limitation is indefinite since it is unclear whether “a material” is referring to the magnetic metal material previously recited in claim 1, or a different material. The limitation will be interpreted as “the magnetic metal material forming the magnetic metal layer” for clarity.

	Claim 10 recites “the hollow portion” in the last line. There is lack of antecedent basis for this limitation in the claim since claim 10 directly or indirectly depends on claims 1 and 9, and claims 1 and 9 do not previously recite “a hollow portion”. For the purpose of examination, claim 9 will be interpreted as dependent on claim 8, since claim 10 depends on claim 9, and claim 8 previously describes the hollow portion of the magnetic metal layer.

	Claim 11 recites “a resin layer” in line 3.	This limitation is indefinite since it is unclear whether “a resin layer” refers to the resin layer previously recited in claim 1, or a the resin layer” for consistency and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumura (JP2015-010270, as read via translation US 20160115580, already of record).
	Regarding claim 1, Mizumura teaches a method for producing a vapor deposition mask including a resin layer (1), a magnetic metal layer (2) located so as to overlap the resin layer (1), and a frame (3) supporting the magnetic metal layer (2) (para 0024; see for example Figs. 1A,B), the method comprising the steps of:
(A) providing the magnetic metal layer (2) formed of a magnetic metal material (para 0029); 
(B) securing the frame (3) to a part of the magnetic metal layer (2) (para 0029; see for example Figs. 2A-C); and 
(C) joining the resin layer (1) to the magnetic metal layer (2) after the step (B) (para 0029; see for example Figs. 3A-D); 


Regarding claim 3, Mizumura further teaches that the step (C) is performed in a state where external tension is applied on the resin layer (1) in an in-plane direction of the resin layer (1) (para 0029).

Regarding claim 6, Mizumura further teaches the material forming the magnetic metal layer (2) and frame (3) is Invar (para 0027, 0029). Thus, it is fully expected that the linear thermal expansion coefficients would be substantially identical and meet the conditions recited in the claim.

Regarding claim 7, Mizumura further teaches that the magnetic metal layer (2) and the frame (3) are formed of the same material (i.e., Invar) as each other (para 0027, 0029).

Regarding claim 8, Mizumura further teaches a step (D) of, before the step (B), processing the magnetic metal layer (2) such that the magnetic metal layer (2) includes 
wherein in the step (B), the frame (3) is secured to the peripheral portion of the magnetic metal layer (2) (para 0031-0038; see for example Figs. 2A-C and 3A-D).

Regarding claim 9, Mizumura further teaches a step (E) of, after the step (C), forming a plurality of openings (4) in the resin layer (1) (para 0042; see for example Fig. 4).

Regarding claim 10, Mizumura further teaches that in the step (E), the plurality of openings (4) are formed in a region of the resin layer (1) that corresponds to the hollow portion of the mask portion of the magnetic metal layer (2) (para 0042; see for example Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizumura (JP2015-010270, as read via translation US 20160115580, already of record) as applied to claim 1 above, and in further view of Kondo (US 20100260938).
Regarding claim 2, Mizumura further teaches that the magnetic metal layer (2) is attracted to the back face of the substrate by a magnet (para 0027).
Mizumura further teaches that magnetic metal layer (2) is applied under tension (para 0029, 0040).
Thus, Mizumura does not explicitly teach wherein the step (B) is performed in a state where no external tension is applied on the magnetic metal layer (2) in any in-plane directions of the magnetic metal layer.
However, Kondo teaches applying a magnetic metal mask layer 1 (para 0041) without external tension in any in-plane directions (para 0050), for the benefit of improving adhesion to the substrate (para 0031) and reducing the weight and manufacturing costs of the frame 2 (para 0034; see for example Fig. 5).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the magnetic metal layer without tension in any in-.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumura (JP2015-010270, as read via translation US 20160115580, already of record) as applied to claim 3 above, and in further view of Bangert (US 20170342541).
Regarding claim 4, as mentioned above, Mizumura further teaches that the step (C) is performed in a state where external tension is applied to the resin layer (1) in an in-plane direction of the resin layer (1) (para 0029).
Mizumura further teaches that the mask is used for vapor deposition, thus it is implicit that the mask of Mizumura is used at elevated temperatures (para 0062).
Mizumura does not explicitly teach that the tension to be applied on the resin layer (1) in the step (C) is set such that an amount of elastic deformation of the resin layer (1) is larger than an amount of thermal expansion of the resin layer (1) at a temperature rise of 1°C.
However, Bangert teaches that it is known in the art to apply tension to a deposition mask such that an amount of elastic deformation of the mask is larger than an amount of thermal expansion of the mask at a deposition temperature, for the benefit of preventing change of the pixel position (para 0033). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply tension to the resin layer (1) in the step (C) is set such that an amount of elastic deformation of the resin layer (1) is larger than an amount of thermal expansion of the resin layer (1) at a temperature rise of 1°C in the method of Mizumura, as taught by Bangert, for the benefit of preventing change of the pixel position during vapor deposition.

Regarding claim 5, as mentioned above, Mizumura further teaches that the step (C) is performed in a state where external tension is applied to the resin layer (1) in an in-plane direction of the resin layer (1) (para 0029).
Mizumura further teaches that the mask is used for vapor deposition, thus it is implicit that the mask of Mizumura is used at elevated temperatures (para 0062).
Mizumura does not explicitly teach that the tension to be applied on the resin layer (1) in the step (C) is set such that an amount of elastic deformation of the resin layer (1) is larger than an amount of thermal expansion of the resin layer (1) at a temperature rise of 20°C.
However, Bangert teaches that it is known in the art to apply tension to a deposition mask such that an amount of elastic deformation of the mask is larger than an amount of thermal expansion of the mask at a deposition temperature, for the benefit of preventing change of the pixel position (para 0033). The discovery of an optimum In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.)). Applicant’s specification also discloses applying tension in the claimed manner for the same reason, which is to prevent shifting of openings in the resin layer (Spec., para 0065-0066).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply tension to the resin layer (1) in the step (C) is set such that an amount of elastic deformation of the resin layer (1) is larger than an amount of thermal expansion of the resin layer (1) at a temperature rise of 20°C in the method of Mizumura, as taught by Bangert, for the benefit of preventing change of the pixel position during vapor deposition.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof (Spec., para 0073-0074). See Notice of Allowance, mailed on 10/28/2020, for parent application 16/087,111.
PLEASE NOTE: If Applicant incorporates claim 11 into independent claim 1, please amend dependent claim 8 to distinguish “a metal film” recited in claim 8 from the metal film referred to in claim 11. Applicant may wish to refer to the metal film in claim 8 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717